The defendant’s petition for certification for appeal from the Appellate Court, 33 Conn. App. 603 (AC 11640), is granted, limited to the following issue:
“Did the Appellate Court correctly conclude that, in the absence of an offer of proof, the defendant failed to present an adequate record to permit review of the trial court’s limitation of his cross-examination of the victim to establish a motive to fabricate a claim of theft?”
*914The Supreme Court docket number is SC 14928.
Susan M. Hankins, assistant public defender, in support of the petition.
MitchellS. Brody, assistant state’s attorney, in opposition.
Decided May 6, 1994